Citation Nr: 0025578	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic jaw 
fracture residuals.  

2.  Entitlement to service connection for a chronic headache 
disability.  

3.  Entitlement to service connection for chronic left knee 
injury residuals.  

4.  Entitlement to service connection for chronic left leg 
injury residuals.  

5.  Evaluation of post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.  

6.  Evaluation of left (minor) clavicular fracture residuals, 
evaluated as noncompensable prior to July 10, 1998.  

7.  Evaluation of left (minor) clavicular fracture residuals, 
evaluated as 10 percent disabling.  

8.  Evaluation of iliac spine fracture residuals, currently 
evaluated as 10 percent disabling.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for left (minor) clavicular 
fracture residuals and iliac spine fracture residuals; 
assigned noncompensable evaluations for those disabilities; 
denied service connection for post-traumatic stress disorder 
(PTSD), chronic jaw fracture residuals, a chronic headache 
disability, chronic left knee injury residuals, and chronic 
left leg injury residuals; and denied a compensable 
evaluation under the provisions of 38 C.F.R.§ 3.324.  In May 
1996, the RO, in pertinent part, increased the evaluation for 
the veteran's iliac spine fracture residuals from 
noncompensable to 10 percent; and denied a permanent and 
total disability rating for pension purposes.  The RO noted 
that the award of a 10 percent evaluation for the veteran's 
iliac spine fracture residuals rendered the issue of his 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R.§ 3.324 moot.  

In March 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
December 1997, the RO, in pertinent part, granted service 
connection for PTSD; assigned a 50 percent evaluation for 
that disability; and granted a permanent and total disability 
rating for pension purposes.  In December 1998, the veteran 
was afforded an additional hearing before a VA hearing 
officer.  In May 1999, the RO increased the evaluation for 
the veteran's left (minor) clavicular fracture residuals from 
noncompensable to 10 percent and denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran is represented in this appeal by James W. 
Stanley, Jr., Attorney.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD, 
left clavicular fracture residuals, and iliac spine fracture 
residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue.  In the absence of such direction, the 
Board has framed the issues as evaluation of the veteran's 
PTSD, left clavicular fracture residuals, and iliac spine 
fracture residuals.  The veteran is not prejudiced by such 
action.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations and a total rating for 
compensation purposes based on individual unemployability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (1999).  Those regulations provide that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The report of a December 1994 VA examination for 
compensation purposes reflects that the veteran related that 
he had sustained a left mandible fracture in an inservice 
motor vehicle accident and was diagnosed with "missing teeth 
in the area of [the] jaw fracture."  

2.  The report of the December 1994 VA examination for 
compensation purposes reflects that the veteran related that 
he had sustained a head injury with associated loss of 
consciousness and chronic headaches in an inservice motor 
vehicle accident and impressions of "post-traumatic muscle 
tension headaches and migraine headaches" were advanced.  

3.  The report of an April 1997 VA examination for 
compensation purposes reflects that the veteran related that 
he had sustained a left knee injury in an inservice motor 
vehicle accident and was diagnosed with left knee injury 
residuals including degenerative changes.  

4.  Chronic left leg injury residuals were not objectively 
manifested during active service or at any time thereafter.  

5.  The veteran's PTSD has been shown to be productive of no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood.  

6.  The veteran's left (minor) clavicular fracture residuals 
have been shown to be productive of no more than a tender 
left clavicular prominence and left shoulder limitation of 
motion at a point above shoulder level with pain.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for chronic jaw fracture residuals is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a chronic headache disability is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim of entitlement to service connection 
for chronic left knee injury residuals is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim of entitlement to service connection 
for chronic left leg injury residuals is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

6.  The criteria for a 10 percent evaluation for the 
veteran's left (minor) clavicular fracture residuals for the 
period prior to July 10, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5203 (1999).  

7.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left (minor) clavicular fracture residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis (degenerative joint 
disease) becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

A.  Chronic Jaw Fracture Residuals

The veteran's service medical records make no reference to a 
jaw fracture, any chronic residuals thereof, or other jaw 
injuries.  At his May 1970 physical examination for service 
separation, the veteran denied a "history of head injury" 
and experiencing any "severe tooth or gum trouble."  On 
examination, the veteran exhibited a normal head and mouth.  
A December 1997 written statement from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicates that the veteran was struck by a truck driven by an 
American soldier on December 28, 1968 while serving in the 
Republic of Vietnam.  

At the December 1994 VA examination for compensation 
purposes, the veteran complained of left mandibular pain and 
a tendency for his jaw to "lock open."  He reported that he 
had sustained a left mandible fracture in his 1968 inservice 
motor vehicle accident.  The veteran clarified that several 
mandibular teeth had been removed due to the injury.  The 
veteran was diagnosed with "missing teeth in the area of 
[the] jaw fracture" and "temporomandibular joint disease, 
left temporomandibular joint."  

A June 1995 VA hospital summary notes that the veteran 
presented a history of having been hit by a two and one-half 
ton truck while in the Republic of Vietnam.  He clarified 
that he had sustained a jaw fracture which had necessitated 
that his jaw be wired shut.  

At the March 1997 hearing on appeal, the veteran reiterated 
that he had sustained a jaw fracture in the 1968 motor 
vehicle accident.  He testified that he experienced chronic 
left temporomandibular pain associated with his jaw fracture 
residuals.  

The veteran testified on appeal that he sustained a left jaw 
fracture in his 1968 inservice motor vehicle accident and has 
chronic jaw fracture residuals.  The report of the December 
1994 VA examination for compensation purposes states that the 
veteran was diagnosed with "missing teeth in the area of 
[the] jaw fracture."  At the merits adjudication stage, the 
Board may reject a medical opinion because the factual 
history relied upon by the doctor is inaccurate.  See Swann 
v. Brown, 5 Vet. App. 229 (1993).  However, in determining 
whether a claim is well-grounded, the truth of the lay 
history is presumed credible and can only be rejected if the 
facts are outside the scope of the teller's competence or 
inherently false.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, the Board finds that the record 
establishes a well-grounded claim of entitlement to service 
connection for chronic jaw fracture residuals.  

B.  Chronic Headache Disability

The veteran's service medical records do not refer to a 
chronic headache disorder.  At his May 1970 physical 
examination for service separation, the veteran denied having 
ever experienced "frequent or severe headaches."  

In his November 1994 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
experienced headaches in 1968.  At the December 1994 VA 
examination for compensation purposes, the veteran complained 
of severe chronic frontal, temporal, and occipital headaches 
with associated blurred vision, photophobia, and nausea.  He 
reported that his headaches were initially manifested 
following his inservice head injury and associated loss of 
consciousness sustained when he was struck by a truck.  
Impressions of post-traumatic muscle tension headaches and 
migraine headaches were advanced.  

The report of the December 1994 VA examination for 
compensation purposes conveys that the veteran reported an 
inservice head injury, associated loss of consciousness, and 
the subsequent onset of a chronic headache disability.  The 
VA examiner advanced impressions of post-traumatic muscle 
tension headaches and migraine headaches.  The Board finds 
that the evidence of record establishes a well-grounded claim 
of entitlement to service connection for a chronic headache 
disability.  

C.  Left Knee and Left Leg Injury Residuals

The veteran's service medical records make no reference to 
either a left knee injury or a left leg injury.  At his May 
1970 physical examination for service separation, the veteran 
exhibited normal lower extremities.  In his November 1994 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran advanced that he sustained left leg 
"problems" in his 1968 inservice motor vehicle accident.  

At the December 1994 VA examination for compensation 
purposes, the veteran complained of left knee aching, 
"giving way," and "catching.  He reported that a three ton 
trailer had run over his left knee and left leg in 1970.  The 
veteran stated that he had spent two days in the hospital and 
wore a left leg cast for one and one-half months.  
Contemporaneous X-ray studies of the left knee were normal.  
The veteran was diagnosed with left knee tendonitis.  

At the March 1997 hearing on appeal, the veteran testified 
that he had been thrown from the back of a two and one-half 
ton truck pulling a three ton trailer while stationed in 
Germany.  His left leg had been run over by the trailer.  He 
stated that military medical personnel placed his left lower 
extremity in a cast which extended from his hip to his ankle.  
The veteran was informed by his treating physicians that he 
had sustained a left knee bruise and no associated fractures.  
He related that he currently experienced left leg pain, 
discomfort, and limping.  

At the April 1997 VA examination for compensation purposes, 
the veteran complained of left knee pain which required the 
use of a cane.  He reported that he had twisted his left knee 
in a January 1970 motor vehicle accident; was told that he 
had torn ligaments in the knee; had fluid aspirated from his 
knee on four occasions; and did not undergo surgical repair 
of the knee.  On examination, the veteran exhibited a full 
range of motion of the left knee with crepitus.  
Contemporaneous X-ray studies of the knees revealed 
generalized osteopenia and no other abnormalities.  The 
veteran was diagnosed with "status post injury of [the] left 
knee with degenerative changes."  

1.  Left Knee

The report of the April 1997 VA examination for compensation 
purposes conveys that the veteran injured his left knee in a 
January 1970 inservice motor vehicle accident and was 
diagnosed by the VA examiner with "status post injury of 
[the] left knee with degenerative changes."  Such findings 
establish a well-grounded claim of entitlement to service 
connection for chronic left knee injury residuals.  

2.  Left Leg

The service medical records and post-service clinical 
documentation of record do not establish that the veteran has 
ever been found to have sustained an inservice left leg 
injury or to exhibit any chronic residuals thereof.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran's claim is supported solely by his attorney's 
statements and his own testimony and statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or his 
attorney is a medical professional.  To the extent that the 
lay statements attempt to question a medical diagnosis or 
other clinical determinations as to the origins or existence 
of the claimed disorder, they may not be considered as 
competent evidence.  Statements as to what the veteran may 
have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran was not diagnosed with chronic left leg injury 
residuals during active service or at any time thereafter.  
Therefore, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran has not 
asserted that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  


3.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

II.  PTSD

A.  Historical Review

The veteran's service records indicated that he was struck by 
a truck while serving in the Republic of Vietnam.  A June 
1995 VA hospital summary conveys that the veteran was 
diagnosed with PTSD.  In December 1997, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation for that disability.  

B.  Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 50 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

The June 1995 VA hospital summary indicates that the veteran 
was "hypervigilant," "hyperanxious," homeless, and 
unemployed.  At discharge, he was noted to have been 
minimally compliant with his treatment program.  

At a November 1995 VA examination for compensation purposes, 
the veteran complained of impaired sleep with bad dreams; 
difficulty dealing with anger; social isolation; and some 
homicidal ideation without plan or intent.  He presented a 
history of polysubstance abuse.  The veteran reported that he 
had abstained from using drugs since October 1994; had been 
unemployed since he lost his job as a forklift operator in 
November 1993 over a money-related altercation; and had been 
separated from his wife since 1974.  On mental status 
examination, the veteran was oriented times three and 
exhibited an appropriate affect and an "uthymic" mood.  The 
VA physician observed no anxiety or dysphoria during the 
evaluation.  The veteran was diagnosed with polysubstance 
abuse.  
At the March 1997 hearing on appeal, the veteran testified 
that he had Vietnam-related nightmares and an associated 
sleep impairment.  He stated that he had been unemployed 
since 1993 and separated from his wife due to his psychiatric 
symptomatology.  

At the April 1997 VA examination for compensation purposes, 
the veteran complained of Vietnam-related nightmares and 
intrusive thoughts, a startle reaction, and an inability to 
interact with other people and to sleep.  He reported that he 
had been unemployed since 1993; separated from his wife in 
1974 as she "got on his nerves;" had no friends; and had 
recently beaten another individual.  He stated that he spent 
his days alone at home.  He clarified that his principal 
activity was reading.  On mental status examination, the 
veteran was oriented times three and cooperative; made good 
eye contact with the examiner; and denied current suicidal 
ideation and homicidal intent.  He exhibited a generally 
euthymic mood; an appropriate affect; logical thought 
processes; and no gross impairment of memory.  The VA 
examiner advanced a Global Assessment of Functioning (GAF) 
score of 50.  

In a July 1998 written statement, the veteran's attorney 
advanced that the veteran's PTSD precluded the performance of 
basic work related activities.  At an August 1998 VA 
examination for compensation purposes, the veteran complained 
of Vietnam-related nightmares and intrusive thoughts; feeling 
frustrated and paranoid, social isolation; an inability to 
speak with people; being bothered by noise; suicidal 
ideation; and homicidal ideation.  He reported that he lived 
alone; spent his time reading novels and walking by the lake; 
received no psychiatric treatment; and took no psychotropic 
medication.  On examination, the veteran was found to be 
oriented in all spheres, cooperative, and dysphoric.  He 
exhibited limited eye contact; a depressed mood; logical 
thought processes and associations; and no gross impairment 
of memory.  The VA examiner advanced a GAF score of 49.  

At the December 1998 hearing on appeal, the veteran testified 
that he had Vietnam-related nightmares, flashbacks, and 
intrusive thoughts; suicidal thoughts; impaired sleep; and 
intolerance for noise and crowds.  He stated that he lived by 
himself in a mobile home; spent his days reading; had been 
separated from his wife since 1974; saw his brothers and 
sisters approximately once a month; and was uncomfortable 
around his granddaughter.  

The veteran's PTSD symptomatology has been consistently shown 
to be productive of severe social and industrial impairment 
with deficiencies in most areas such as work, family 
relations, and mood due to symptoms such as homicidal and 
suicidal ideation; impaired impulse control; difficulty in 
adapting to stressful circumstances including work; and an 
inability to establish and maintain effective relationships.  
Examining VA psychiatric personnel have advanced GAF scores 
of 49 and 50.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD symptomatology merits assignment of at 
least a 70 percent evaluation under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  In the absence 
of total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name, the Board concludes that a 70 
percent evaluation and no more is now warranted for the 
veteran's PTSD.  

III.  Left Clavicular Fracture Residuals

A.  Historical Review

The veteran's service medical records convey that he 
sustained a clavicular fracture.  At his May 1970 physical 
examination for service separation, the veteran reported that 
he was right-handed.  In January 1995, the RO established 
service connection for left (minor) clavicular fracture 
residuals and assigned a noncompensable evaluation for that 
disability.  In May 1999, the RO increased the evaluation for 
the veteran's left clavicular fracture residuals from 
noncompensable to 10 percent disabling and effectuated the 
award as of July 10, 1998.  

B.  Evaluation 

Malunion of the clavicle or scapula or nonunion without loose 
movement of either extremity warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be evaluated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999).  A 20 percent disability evaluation is warranted for 
limitation of motion of the minor arm to the shoulder level 
or to a point midway between the side and shoulder level.  A 
30 percent evaluation requires that motion be limited to a 
point 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board has conducted a careful longitudinal review of the 
record. and finds that staged evaluations are not for 
application.  

1.  Evaluation Prior to July 10, 1998

At the December 1994 VA examination for compensation 
purposes, the veteran complained of left shoulder aching.  On 
examination of the left shoulder, the veteran exhibited no 
limitation of motion, tenderness, or any particular 
abnormalities.  Contemporaneous X-ray studies of the left 
shoulder revealed no abnormalities.  An impression of a 
normal left shoulder was advanced.  The examiner did not 
provide the range of motion in degrees and did not address 
the veteran's complaints.

At the November 1995 VA examination for compensation 
purposes, the veteran complained of occasional left shoulder 
pain associated with movement of the joint.  On examination, 
the veteran exhibited a prominence at the junction of the 
middle and lateral thirds of the left clavicle and a 
"normal" left shoulder range of motion.  The examiner did 
not address the presence or absence of pain.

In written statements dated in August and October 1996, the 
veteran's attorney asserted that the RO erred in not 
considering the veteran's complaints of left shoulder pain.  
At the March 1997 hearing on appeal, the veteran stated that 
his left clavicular fracture residuals were painful and 
interfered with his vocational activities.  

At the April 1997 VA examination for compensation purposes, 
the veteran complained of left shoulder pain associated with 
lifting objects above shoulder level.  On examination of the 
left shoulder, the veteran exhibited a range of motion of 
lateral elevation to 130 degrees and internal and external 
rotation to 70 degrees and no tenderness or muscle spasm.  
Contemporaneous X-ray studies of the left shoulder showed 
generalized osteopenia and no other abnormalities.  An 
impression of tendonitis of the shoulders was advanced.  

Prior to July 10, 1998, the veteran's left clavicular 
fracture residuals were shown to be manifested by left 
clavicular prominence and left shoulder limitation of motion.  
The veteran was able to move his left upper extremity to a 
point beyond shoulder level.  While he stated that he 
experienced occasional left shoulder pain associated with 
lifting and/or joint movement above shoulder level, the 
clinical findings of record do not report any pain or any 
objective indication thereof associated with left shoulder 
motion.  The veteran did not indicate that his occasional 
left shoulder pain limited motion or function to an extent 
greater than that described by the VA examiners.  However, 
the examination reports were remarkable in the inadequacy of 
detail.  The reports rarely addressed the range of motion in 
degrees and did not refute the veteran's assertions of pain 
or some limitation of function.  Based on all the evidence, 
including the subsequent evidence and the veteran's repeated 
statements in the record, we are convinced that there was 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (1999).  We find it unlikely that when a 
veteran voices complaints of pain over a period of years that 
he magically becomes worse on the day of the first 
examination that actually records the presence or absence of 
pain.  

We are left with two alternatives; accept his competent 
statements that he had some functional impairment; or have an 
examiner review the file in an attempt to determine that the 
pain reported prior to the July 1998 examination was 
unrelated the pain noted on the day of the 1998 examination.  
We conclude that the veteran's competent evidence has not 
been rebutted and grant the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59.  However, an evaluation in 
excess of 10 percent is not warranted.  There is no reliable 
evidence of weakness or muscle loss.  There is no objective 
evidence of more motion than normal.  There is no objective 
evidence of excess fatigability or incoordination.  The Board 
finds that the most probative evidence of the veteran's 
degree of left upper extremity disability for the period 
prior to July 10, 1998 is the examining VA physicians' 
objective clinical observations.  Given these findings, the 
Board concludes that the record does not supports assignment 
of an evaluation in excess of 10 percent for the veteran's 
left (minor) clavicular fracture residuals prior to July 10, 
1998.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203 (1999).  

2.  Evaluation on and after July 10, 1998

At the July 10, 1998 VA examination for compensation 
purposes, the veteran 
complained of chronic left clavicular pain which was 
exacerbated by reaching overhead and lifting objects.  On 
examination, the veteran exhibited a one centimeter raised 
bony irregularity in the middle third of the left clavicle 
which was tender to palpation; a left shoulder range of 
motion of forward flexion to 150 degrees, abduction to 150 
degrees, internal rotation to 60 degrees, and external 
rotation to 45 degrees; and no other shoulder abnormalities.  
Contemporaneous X-ray studies of the left shoulder revealed 
an old healed fracture in the middle portion of the left 
clavicle.  The examiner commented that the "point of onset 
of pain responds to his range of motion outlined above for 
the shoulder."  At the December 1998 hearing on appeal, the 
veteran testified that his left clavicle was painful.  

The report of the July 10, 1998 VA examination for 
compensation purposes reflects that the veteran's left 
clavicular fracture residuals were manifested by a tender 
bony left clavicular prominence and left shoulder limitation 
of motion to a point above shoulder level due to pain.  There 
is no clinical or radiological evidence establishing 
clavicular nonunion.  The veteran has not complained of 
clavicular dislocation.  He has not indicate that his left 
shoulder pain limited motion or function to an extent greater 
than that described by the VA examiner.  There is no reliable 
evidence of weakness or muscle loss.  There is no objective 
evidence of more motion than normal.  There is no objective 
evidence of excess fatigability or incoordination.  The Board 
finds that the most probative evidence of the veteran's 
degree of left upper extremity disability is the examining VA 
physician's objective clinical observations.  Such findings 
do not merit assignment of an evaluation in excess of 10 
percent for the veteran's left (minor) clavicular fracture 
residuals.  


ORDER

The veteran's claim of entitlement to service connection for 
chronic jaw fracture residuals is well-grounded.  The 
veteran's claim of entitlement to service connection for a 
chronic headache disability is well-grounded.  The veteran's 
claim of entitlement to service connection for chronic left 
knee injury residuals is well-grounded.  Service connection 
for chronic left leg injury residuals is denied.  A 70 
percent evaluation for PTSD is granted subject to the laws 
and regulations governing the award of monetary benefits.  A 
10 percent evaluation for the veteran's left (minor) 
clavicular fracture residuals for the period prior to July 
10, 1998 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  An 
evaluation in excess of 10 percent for the veteran's left 
(minor) clavicular fracture residuals is denied.  


REMAND

The December 1997 written statement from the USASCRUR 
indicates that the veteran was struck by a truck driven by an 
American soldier on December 28, 1968 and subsequently taken 
to the United States Army's 24th Evacuation Hospital in Long 
Binh, Vietnam.  The USASCRUR stated further that additional 
information concerning the veteran's accident may be obtained 
by requesting "a copy of CID Report #[redacted] from 
the Director, U.S. Army Crime Records Center, U.S. Army 
Criminal Investigation Command."  Neither treatment records 
from the 24th Evacuation Hospital nor the CID report have 
been incorporated into the record.  The Court has held that 
where evidence in support of the veteran's claim may be in 
his service record or other governmental records, the VA has 
the duty to obtain such records in order to fully develop the 
facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

At the March 1997 hearing on appeal, the veteran testified 
that he had been medically evacuated from the Republic of 
Vietnam to Tokyo, Japan and then to Brooke Army General 
Hospital, Fort Sam Houston, Texas, following his inservice 
head injury.  The service medical records incorporated into 
the claims file consist of the reports of the veteran's 
physical examinations for service entrance and service 
separation and a March 1969 Medical Condition-Physical 
Profile Record.  The latter reflects that the veteran was 
hospitalized at Brooke Army General Hospital.  In addressing 
a similar factual scenario, the Court has held that when the 
veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  

The report of the December 1994 VA examination for 
compensation purposes conveys that the veteran was diagnosed 
with "missing teeth in the area of [the] jaw fracture."  
However, the examiner did not identify any specific chronic 
jaw fracture residuals.  The Board finds that additional 
evaluation would be helpful in determining the nature of the 
veteran's chronic jaw fracture residuals, if any. 

The veteran's service medical records make no reference to a 
left knee disability.  The report of his May 1970 physical 
examination for service separation indicates that the 
veteran's lower extremities were found to be normal.  The 
report of the April 1997 VA examination for compensation 
purposes states that the veteran reported that his left leg 
had been run over by a three ton truck trailer during active 
service.  The veteran was diagnosed with left knee injury 
residuals.  It is not apparent that the VA examiner reviewed 
the veteran's claims file.  The veteran's diagnosis may have 
been based solely upon the veteran's subjective history.  

The Board observes that service connection is currently in 
effect for iliac spine fracture residuals.  In advancing the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for that disability, the veteran and his attorney 
have variously characterized the disability as a left hip 
disorder and a spinal disorder.  The reports of the multiple 
VA examinations for compensation purposes of record reflect 
the examiners variously treated the veteran's 
service-connected disability as a left hip or pelvic disorder 
and a spinal disorder.  The Board finds that further 
evaluation would be helpful in addressing the nature and 
severity of the veteran's "iliac spine fracture residuals."  

Determinations as to total ratings under 38 C.F.R. § 4.16 
(1999) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  In light of the Board's 
actions above including the award of a 70 percent evaluation 
for the veteran's PTSD, the RO should readjudicate the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that a search 
be made of the records of the United 
States Army's 24th Evacuation Hospital, 
Long Binh, Vietnam; Brooke Army General 
Hospital, Fort Sam Houston, Texas; the 
Tokyo, Japan, Army medical facility; 
and/or their successors for any 
documentation pertaining to treatment of 
the veteran. All material produced by the 
requested search should be incorporated 
into the record.  

2.  The RO should then contact the 
Director, U.S. Army Crime Records Center, 
U.S. Army Criminal Investigation Command, 
ATTN: Records Maintenance Branch, 6010 
Sixth Street, Fort Belvoir, Virginia  
22060-5585 and request a copy of CID 
Report #[redacted] for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the nature and severity of his 
chronic jaw fracture residuals, chronic 
headache disability, and chronic left 
knee injury residuals and 
service-connected iliac spine fracture 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should express an 
opinion as to the etiology of all 
identified chronic jaw, headache, and 
left knee disabilities and their 
relationship, if any, to the veteran's 
period of active service.  The examiner 
or examiners should specifically state 
which anatomical body encompasses the 
veteran's iliac spine fracture residuals.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his original 
claims for disability compensation will 
be decided upon the evidence of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for chronic jaw 
fracture residuals, a chronic headache 
disability, and chronic left knee injury 
residuals; evaluation of his iliac spine 
fracture residuals; and a total rating 
for compensation purposes based on 
individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

